                                                                                                      Z/ I IILVZ I I L/:40

     Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 1 of 8 PageID #: 277
                                                                             Kelly Ashmore
                                                                              District Clerk
                                                                                                          Grayson County

                                      CV-21-0184
                              CAUSE NO.

TEXOMA DESTINATION,LLC and
CORNERSTONE MARINE GROUP,
LLC dba LIGHTHOUSE RESORT
AND MARINA                                                        IN THE DISTRICT COURT
     Plaintiffs,
                                                              Grayson County - 397th District Court
V.
                                                                         JUDICIAL DISTRICT
PHILADELPHIA INDEMNITY
INSURANCE COMPANY
     Defendant                                                  GRAYSON COUNTY,TEXAS


       PLAINTIFFS' ORIGINAL PETITION FOR DECLARATORY JUDGMENT
                             AND OTHER RELIEF


TO THE HONORABLE JUDGE OF SAID COURT;

        Plaintiffs, Texoma Destination,LLC and Cornerstone Marine Group, LLC dba Lighthouse

Resort and Marina,("collectively Lighthouse Marina")file this Original Petition against Defendant,

Philadelphia Indemnity Insurance Company, ("Defendant or PIM"), and in support would

respectfully show:

                                     DISCOVERY PLAN

        I.    Lighthouse Marina intends to conduct discovery under Level 2 ofTexas Rule ofCivil

Procedure 190.3.

                                           PARTIES

        2.    Plaintiffs Texoma Destination LLC and Cornerstone Marine Group LLC dba

Lighthouse Resort and Marina are Texas limited liability companies with their principal place of

business located in Grayson County, Texas.



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                   PAGE 1
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 2 of 8 PageID #: 278



       3.      Defendant, Philadelphia Indemnity Insurance Company ("Defendant or PIIC") is a

Pennsylvania corporation with its principal place of business located atOne Bala Plaza, Suite 100,

Bala Cynwyd,PA 19004-1403. Defendant may be served with citation and process by serving its

registered agent, CT Corporation System, 350 North Saint Paul Street, Dallas, TX 75201-4284.

                                 JURISDICTION AND VENUE

       4.      This Court hasjurisdiction over Defendant because it is registered and engaged in the

business of insurance in the State of Texas.

       5.      Venue is proper in Grayson County because Grayson County is the county in which

all or a substantial part of the events or omissions giving rise to the claim occurred, including the

county where the contract was formed,the county where the contract was to be performed and the

county where the contract was breached; and Grayson County is the county in which Defendant

and/or its authorized agents, solicited the transaction made the subject of this action, Tex. Bus. &

Comm. Code §17.45(8).

                                       TEX.R.CIV.P. 47(b)

       6.      As required by Rule 47(b),Texas Rules ofCivil Procedure,Plaintiffs' counsel states

that the damages sought are in an amount within the jurisdictional limits of this court. As required

by Rule 47 (c), Texas Rules of Civil Procedure, Plaintiffs counsel states that Plaintiffs also seek

monetary reliefin a sum over $250,000 but not more than $1,000,000. The amount of monetary

relief actually awarded, however, will ultimately be determined by a jury. Plaintiffs also seek

costs of court, and prejudgment and post judgment interest at the highest legal rate.

                                      SUMMARY

       7. Lighthouse Marina is an additional insured under a commercial general liability policy


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                     PAGE 2
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 3 of 8 PageID #: 279



issued by Defendant to Grand Central Station. A third party filed a personal injury lawsuit against

Grand Central Station and Lighthouse Marina. Defendant is providing coverage and a defense for

Grand Central Station but has refused to provide coverage and a defense to Lighthouse Marina.

Lighthouse Marina seeks, among other things, a declaration that Defendant is obligated to provide

it with coverage and a defense.

                     FACTS COMMON TO ALL CAUSES OF ACTION

       8.    On or about May 7,2019,Grand Central Station,through its authorized representative,

Laura Wheeler, entered in to a written Event Rental Agreement ("Agreement") with Lighthouse

Marina. (Exhibit 1). The terms of the Agreement required Grand Central Station to purchase a

policy ofcommercial liability insurance for the Event insuring Lighthouse Marina against all bodily

injury, property damage, personal injury and other loss. The Agreement also required that

Lighthouse Marina be named as an additional insured on the Policy. Grand Central Station further

agreed to indemnify, defend, and hold Lighthouse Marina harmless from any liabilities, costs,

penalties, or expenses arising from the Event.

       9. Grand Central Station purchased a general liability policy from Defendant. (Exhibit 2).

       10. On or about June 5, 2019, participants in the Event were riding a banana boat being

pulled by a boat owned and operated by Lighthouse Marina, when one of the participants was

allegedly injured.

       1 1. On July 1, 2020, the participant filed a personal injury lawsuit in the 59' Judicial

District Court of Grayson County against Grand Central Station and Lighthouse Marina.

       12. Upon information and belief, Defendant is providing coverage and a defense to Grand

Central Station in that lawsuit.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                    PAGE 3
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 4 of 8 PageID #: 280


        13. Lighthouse Marina asked Defendant to provide a defense and indemnification to the

claims made in the personal injury lawsuit.(Exhibit 3) On November 2, 2020,Defendant refused

to comply with this request, stating that its policy does not afford coverage to Lighthouse Marina

because it was not listed as an additional insured on the Policy. (Exhibit 4).

  LIGHTHOUSE MARINA IS AN ADDITIONAL INSURED UNDER THE POLICY

        14. Although Lighthouse Marina is not expressly listed as an additional insured on the

certificate ofinsurance,it is nevertheless an additional insured under the terms ofDefendant's policy

of insurance.

                                       CAUSES OF ACTION

        15.     All conditions precedent for Lighthouse Marina to present and file these claims

against Defendant have been performed, have occurred, or have otherwise been waived or excused.

                       REOUEST FOR DECLARATORY RELIEF

        16.     Lighthouse Marina re-alleges and incorporates the previous paragraphs as though

fully set forth herein verbatim in support ofthis request for declaratory relief.

       17.      Lighthouse Marina brings this action against Defendant pursuant to the Uniform

Declaratory Judgments Act, Chapter 37 of the TEX. CIV. PRAC.& REM. CODE,for a declaration

concerning the rights, obligations, and responsibilities ofthe parties under the policy of insurance

issued by Defendant. More specifically, Lighthouse Marina seeks a declaration:

                a.     That it is an additional insured under policy # PHPK1896185 issued by

                       Defendant to Grand Central Station with policy period from 10/28/18 to

                       10/28/19.

                b.     That it is entitled to indemnity and a defense from Defendant from the claims


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                     PACE 4
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 5 of 8 PageID #: 281


                       made by the Plaintiff in the personal injury lawsuit filed under cause # CV-

                       20-0857.

       18.     Lighthouse Marina has retained the law firm of Wynne & Smith to represent them

in this action, and have agreed to pay the firm reasonable and necessary attorney's fees. An award

ofreasonable and necessary attorney's fees to Lighthouse Marina would be equitable and just, and

therefore, authorized by TEX. CIV.PRAC.& REM. CODE § 37.009.

                                  BREACH OF CONTRACT

       19.     The allegations contained in the preceding paragraphs are re-alleged and incorporated

herein by reference as if fully set forth. Defendant breached the insurance policy issued to Grand

Central Station, and to Lighthouse Marina as additional insureds. Lighthouse Marina have fully

performed their obligations under the terms ofthe insurance policy and complied with all conditions

precedent to recovery under Texas law. However,Defendant has failed and refused to perform its

obligations under the insurance policy, failed and refused to indemnify and defend Lighthouse

Marina, and have materially breached the policy contract by failing to provide all benefits owed to

an additional insured under the Policy. Defendant's breach of contract has caused Lighthouse

Marina to suffer direct and consequential damages for which it now sues to recover.

       20.     Additionally, Lighthouse Marina is entitled to recover costs, interest, and attorneys'

fees by reason of Defendant's breach of contract, as set forth above.

                        TEXAS INSURANCE CODE CHAPTER 541

       21.     The allegations contained in the preceding paragraphs are re-alleged and incorporated

herein by reference as if fully set forth. Chapter 541 of the Texas Insurance Code defines unfair

methods of competition and unfair and deceptive acts or practices in the business of insurance for


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                     PAGE 5
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 6 of 8 PageID #: 282


insurers such as Defendant. By its acts, omissions,representations, misrepresentations,and failures,

it has violated the following provisions of Chapter 541 of the Texas Insurance Code:

       Sec. 541.060. UNFAIR SETTLEMENT PRACTICES. (a) It is an unfair method
       ofcompetition or an unfair or deceptive act or practice in the business ofinsurance
       to engage in the following unfair settlement practices with respect to a claim by an
       insured or beneficiary:

      (1)     misrepresenting to a claimant a material fact or policy provision relating to
              coverage at issue;

      (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable
              settlement of:

              (A) a claim with respect to which the insurer's liability has become
                   reasonably clear; or ...

      (3)     failing to promptly provide to a policyholder a reasonable explanation of the
              basis in the policy, in relation to the facts or applicable law,for the insurer's
              denial of a claim or offer of a compromise settlement of a claim;

                                                ***



      (7)     refusing to pay a claim without conducting a reasonable investigation with
              respect to the claim;

Further, Texas Insurance Code Section 541.061 prohibits misrepresentations ofinsurance policies:

       Sec. 541.061. MISREPRESENTATION OF INSURANCE POLICY. It is an unfair
       method of competition or an unfair or deceptive act or practice in the business of
       insurance to misrepresent an insurance policy by:

      (1)      making an untrue statement of material fact;

      (2)     failing to state a material fact necessary to make other statements made not
              misleading, considering the circumstances under which the statements were
              made;

      (3)     making a statement in a manner that would mislead a reasonably prudent
              person to a false conclusion of a material fact;

      (4)      making a material misstatement of law; or


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                          PAGE 6
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 7 of 8 PageID #: 283


        (5)    failing to disclose a matter required by law to be disclosed, including failing
               to make a disclosure in accordance with another provision of this code.

        22.    The actions taken by Defendant and its respective representatives specifically

described in the Statement of Facts above, violate one or more of the Texas Insurance Code

prohibitions under § 541.060 and §541.061. Further,§ 541.142 provides reliefin the form ofactual

damages, up to three times the amount ofactual damagesfor knowing violations,and attorney's fees

for which Lighthouse Marina now seeks recovery.

                       ATTORNEY'S FEES,COSTS AND EXPENSES

        23.    Lighthouse Marina has been required to employ the undersigned to investigate and

prosecute this case and, accordingly, is entitled to recover the necessary and reasonable attorney's

fees incurred herein, including attorney's fees for any appeal, as allowed by law.

                    PRE-JUDGMENT AND POST-JUDGMENT INTEREST

        24.    Lighthouse Marina is entitled to recover pre-judgment and post-judgment interest at

the greatest rate and in the greatest amount allowed by law.

                               REQUESTS FOR DISCLOSURE

        25.    Pursuant to Rule 194 of the Texas Rules of civil Procedure, Lighthouse Marina

requests that Defendant disclose within fifty(50)days of service ofthis request,the information or

material described in Rule 194.2(a)-(I).

                                            PRAYER

        26.    WHEREFORE,PREMISES CONSIDERED,Lighthouse Marina respectfully requests

that:

               A.      Defendant be served and cited to appear and answer herein;



PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                         PACE 7
   Case 4:21-cv-00266-ALM Document 2 Filed 03/31/21 Page 8 of 8 PageID #: 284



that:

              A.      Defendant be served and cited to appear and answer herein;

              B.      A declaratory judgment be rendered in its favor as set forth above;

              C.      On final trial or other final disposition of this case, Plaintiffs have and

                      recover from Defendant actual damages sustained by Plaintiffs, including

                      attorney fees, expenses, together with pre-judgment and post-judgment

                      interest a the highest lawful rate;

              D.      Recovery of exemplary damages against Defendant;

              E.      All costs of court be taxed against Defendant; and

              F.      Plaintiffs have such other and further relief to which they may be justly

                      entitled, either at law or in equity.

                                              Respectfully submitted,

                                              WYNNE & SMITH
                                              707 W. Washington Street
                                              P.O. Box 2228
                                              Sherman, TX 75091-2228
                                              TEL: 903.893.8177
                                              FAX: 903.892.0916
                                              m      e    nn   ithlaw corn


                                              By:
                                                      MICHAEL C. W        E
                                                      State Bar #22110800

                                              ATTORNEYS FOR PLAINTIFFS




PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                    PAGE 8
